       Case 1:21-cv-05071-VEC Document 8 Filed 06/09/21 Page
                                                         USDC1 of 1
                                                               SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 6/9/2021
 ------------------------------------------------------------------- X
                                                                     :
 BARNET MARINE INC.,                                                 :
                                              Plaintiff,             :
                                                                     :     21-CV-5071 (VEC)
                            -against-                                :
                                                                     :         ORDER
                                                                     :
 LAUREL D SHIPPING LLC now known as LAUREL :
 SHIPPING LLC,                                                       :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 8, 2021, Plaintiff filed a Complaint in this matter, Dkt. 1;

        WHEREAS Plaintiff seeks an order directing the Clerk of Court to issue process of

maritime attachment and garnishment pursuant to Rule B of the Supplemental Rules for

Admiralty or Maritime Claims, Dkts. 5–7;

        WHEREAS Rule B of the Supplemental Rules states that “a verified complaint may

contain a prayer for process to attach the defendant's tangible or intangible personal property—

up to the amount sued for—in the hands of garnishees named in the process” in certain

circumstances, see Supp. R. B(1)(a) (emphasis added); and

        WHEREAS the Complaint in this matter is labeled as a “Verified Complaint,” but does

not include the required verification by Plaintiff or Plaintiff’s counsel;

        IT IS HEREBY ORDERED that Plaintiff must file an Amended Complaint that is

properly verified by no later than Tuesday, June 15, 2021.



SO ORDERED.
                                                              _________________________________
Date: June 9, 2021                                                  VALERIE CAPRONI
      New York, NY                                                  United States District Judge
